Citation Nr: 0203946	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  01-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).  That decision denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  There is no competent medical evidence of a current 
bilateral hearing loss disability that had its origins in or 
is otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, the statement 
of the case (SOC), and the letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 2000 and 2001, and 
the veteran's statements and testimony before a Member of the 
Board at a hearing held at the RO in March 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Factual Background

Service medical records indicate that whispered voice tests 
were 15/15 bilaterally at the time of the veteran's entrance 
examination in June 1944.  Whispered voice tests were also 
15/15 bilaterally at the time of the veteran's discharge 
examination in June 1946.

The veteran testified before a Member of the Board at a 
hearing held in March 2002.  The veteran testified that he 
was trained as an aerial gunner on a B17.  He stated that he 
believed his hearing loss was a result of noise exposure 
during that training.  The veteran indicated that he got 
hearing aids twelve to fourteen years ago.  He testified that 
the records from the hearing specialist he saw at that time 
are no longer available.  The veteran also stated that he 
began seeking treatment at the VA two years ago.  He 
testified that his primary doctor had not indicated that the 
cause of his hearing loss was service related.  He also 
stated that his primary doctor had not looked at his hearing.

VA treatment notes from 2000 and 2001 are of record.  
However, these notes do not pertain to the veteran's 
bilateral hearing loss and are, therefore, not relevant to 
the issue before the Board.


III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If the veteran served 
90 days or more during a period of war and an organic 
neurological disorder, including sensorineural hearing loss, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for which 
service connection may be granted if the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for bilateral hearing loss.  The reasons 
follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

There is no competent medical evidence of a current bilateral 
hearing loss of record. The veteran testified at a hearing 
before a Member of the Board in March 2002 that he went to 
see a hearing specialist twelve to fourteen years ago, but 
those records were no longer available.  In addition, he 
indicated that he had begun treatment at the VA about two 
years ago.  Although VA treatment notes from 2000 and 2001 
were obtained, they do not pertain to the issue of bilateral 
hearing loss.

The Board is aware that VA has not provided the veteran with 
a VA compensation and pension examination related to his 
claim.  See 38 U.S.C.A. § 5103A(d) (stating that duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when the claimant has brought forth 
competent evidence of a current disability, evidence that the 
disability may be associated with the claimant's active 
military duty, and when there does not contain sufficient 
medical evidence for VA to make a decision on the claim).  
Competent medical evidence "means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)).  Competent 
medical evidence "may also mean statements conveying sound 
medical principles found in medical treatises. It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses."  Id.  In this instance there is no medical 
evidence of record that indicates that the veteran currently 
has a bilateral hearing loss.  Accordingly, the Board finds 
that further development in order to provide him with a VA 
examination is not warranted.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(4)).

Were the Board to concede that the veteran has a current 
bilateral hearing loss, there is no evidence of an inservice 
incurrence, nor is their competent medical evidence of a 
nexus between a current disability and service.  The 
veteran's service medical records indicate that his hearing 
was within normal limits at both his June 1944 entrance 
examination and his June 1946 separation examination.  In 
addition, there is no evidence that a sensorineural hearing 
loss became manifest to a degree of 10 percent within one 
year of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).

The question of whether a current bilateral hearing loss had 
its onset in or is otherwise related to active service 
involves competent medical evidence as to medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the 
record does not reflect that the veteran possesses the 
recognized degree of medical knowledge, his assertions as to 
the nature and etiology of his bilateral hearing loss are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that there is no indication that there are 
any additional medical records relating to a bilateral 
hearing loss.  The veteran referred to records from a hearing 
specialist in his testimony before a Member of the Board in 
March 2002.  However, at that time he also stated that those 
records no longer existed.  The veteran also noted that his 
primary doctor at the VA did not look at his hearing and did 
not indicate that any hearing loss he was experiencing was 
related to service.

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  In this case, there is no 
competent evidence of a bilateral hearing loss that is 
etiologically related to the veteran's period of active 
military service.  As such, the preponderance of the evidence 
is against the claim and the appeal is denied.





ORDER

Service connection for bilateral hearing loss is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

